DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of Applications 17/095,985 filed 12 November 2020 (abandoned), 16/395,857 filed 26 April 2019 (abandoned), 15/163,445 filed 24 May 2016 (abandoned), 14/822,385 filed 13 October 2015 (abandoned), and 11/464,754 filed 15 August 2006 (now US 9,198,871). This application claims priority from US provisional applications 60/708,526 and 60/708,692, both filed 15 August 2005.

Status of the Claims
Claims 1, 13, 37, and 45 are pending.
Claims 1, 13, 37, and 45 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 37 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al. (US 5,750,148).
The Applicant claims, in claim 37, a composition comprising enteric coated pancreatin micropellets having a gastric acid resistance and being substantially free of synthetic oils and monomeric phthalic acid esters. Claim 45 recites a formula that requires a dissolution profile similar to that of a composition with a phthalic acid ester in the coating and oil in the core.
Maruyama teaches pancreatin coated with an enteric coating comprising HP-55 wherein at 20%, the gastric acid resistance is over 99% (col 5, lns 14-63; Table 1). The composition comprises no synthetic oils. As an alternative to HP-55, Maruyama teaches using hydroxypropylmethyl cellulose acetate succinate as an enteric coating (col 2, ln 65-col 3, ln 7).
Maruyama does not exemplify a composition without a phthalic acid ester. Maruyama does not provide the dissolution profile of instant claims 45.
It would have been prima facie obvious to substitute hydroxypropylmethyl cellulose acetate succinate as an enteric coating in place of HP-55 in Example 1 of Maruyama. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition is an enteric-coated pancreatin granule that is substantially free of both synthetic oils and phthalic acid esters. The granule has a gastric acid resistance that is greater than 75% at pH 1.2, thus implying an even greater resistance at pH 5.0.
Regarding claim 45, Maruyama teaches the claimed composition comprising pancreatin. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, 37, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. US 9,198,871 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The ‘871 claims are towards the same composition of the instant claims but are narrower in scope as related to the film forming agent and ratio of plasticizer agents. ‘871 is towards a process of making pancreatin micropellats comprising a core comprising pancreatin (10-95%), PEG 4000 (5-90%), and a solvent (claims 1, 6, 9-12). The solvent is used in about 15-35%, but is removed from the final composition in both the pending claims and the copending claims, thus the amount used in the process is adjustable based on routine optimization and not relevant to the final composition. The ‘871 claims further require an enteric coating comprising a film-forming agent, a plasticizing agent (>3% relative to the film former), and a solvent, wherein an anti-sticking agent is optional. The process of ‘871 further includes dimethicone and castor oil as the anti-sticking agent (claims 4-5). The ‘871 claims otherwise mirror the limitations of the instant claims. As such, the ‘871 claims render obvious the instant claims.

Claims 1, 13, 37, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-101 of U.S. Patent No. US 11,266,607 B2 in view of Sander et al. (US 7,122,357) in view of Cheng et al. (US 2005/0163847 A1) in view of Kim et al. (WO 99/20745).
Although the claims at issue are not identical, they are not patentably distinct from each other. The ‘607 claims are towards a method and a composition comprising preparing a pancreatin micropellet core free of synthetic oils and coating said core with an enteric coating. The ‘607 claims are towards the same process and composition as the pending claims but are silent as to the composition of the enteric coating. 
Sander teaches mixing pancreatin in a mixer with polyethylene glycol 4000 and 2-propanol to form a mixture (col 20, Ins 39-67). The mixture is pressed through an extruder and cutting device followed by a rounding apparatus to form spherical micropellets (id). After drying, an enteric coating is applied to the pancreatin micropellet in the manner known in the art wherein the coating comprising hydroxypropylmethyl cellulose phthalate (HP55), dibutyl phthalate, liquid paraffin, and dimethicone 1000, all in acetone (id). The pancreatin micropellets of Sander can be filled into capsules or sachets and used medically for enzyme replacement for pancreatic insufficiency, digestive insufficiency, liver and biliary diseases, cystic fibrosis, and chronic pancreatitis (col 2, Ins 38-52; col 11, lines 1-3). Cheng teaches enteric coatings of pharmaceutical dosage forms [0066]. Said coatings may contain effective amounts of plasticizers to obtain the desired mechanical properties such as flexibility and hardness of the coating layer [0066]. Suitable plasticizers include phthalic acid esters, CA, and TEC wherein the amount of plasticizer is above 10% by weight of the coating layer [0066]. The coating can further comprise an anti-tacking agent, interpreted as have the same purpose as an anti-sticking agent [0066]. Kim teaches an enteric coating that comprises a film-forming agent (hydroxypropyl methylcellulose phthalate), triethyl citrate, cetyl alcohol, and an alcohol solvent (pg 6, ¶2; pg 7, ¶1-3). Acetone is a suitable alternative to the alcohol solvent (pg 7, ¶2). Kim teaches that when a commonly used enteric coating is used in the pharmaceutical field, it is used in an amount from 1-40% by weight (pg 7, ¶1). It would have been prima facie obvious to follow the process of Sander to prepare a pancreatin micropellet wherein the micropellet core is free of synthetic oils and is further coated with an enteric coating. Although the pellets are dried prior to applying the coating, in Sander, it is obvious to rearrange or duplicate method steps to include a drying step following coating (See MPEP 2144.04 (IV)C and (VI)). Regarding the coating, Sander teaches a coating comprising HPMCP (as elected), dibutyl phthalate (plasticizer), paraffin, dimethicone (anti-tacking agent), and acetone. It would have been obvious to replace the dibutyl phthalate of Sander with a mixture of CA and TEC, also known plasticizers, as taught by Cheng to achieve a benefit of improving hardness and flexibility of the coating. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). As no ratio is taught in the art, a 1:1 ratio is the most obvious for including the CA and TEC. The coating layer is obvious to include in an amount of 1-40% overall on the pancreatin micropellets, which includes the narrower claimed range of about 20-30%.
Thus, Sander, Cheng, and Kim are applied for their teachings of a pancreatin micropellet core coated in an enteric coating wherein the enteric coating comprises HPMCP, CA, TEC, dimethicone, and an alcohol solvent. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, it would have been obvious to substitute the enteric coating of the prior art for that of the ‘607 claims resulting in the method and composition of the instant claims. The properties associated with instant claim 45 are necessarily present in the composition of ‘607 as it is the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613